DETAILED ACTION
	This is a first office action in response to application 17/645,153 filed 12/20/2021, in which claims 1-23 are presented for examination. Currently claims 1-23 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 and 21-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. U.S. Patent Application Publication No. 2020/0226978 A1 hereinafter Lin in view of Choi U.S. Patent Application Publication No. 2014/0333603 A1 hereinafter Choi.

Consider Claim 1:
	Lin discloses a display device comprising: (Lin, See Abstract.)
	a power supply generating a first power voltage, a second power voltage, and a third power voltage; a first power line to which the first power voltage is applied; a second power line to which the second power voltage is applied; (Lin, [0057], “Display pixel 22 may include an organic light-emitting diode (OLED) 304. A positive power supply voltage VDDEL may be supplied to positive power supply terminal 300, and a ground power supply voltage VSSEL may be supplied to ground power supply terminal 302.”)
	a readout line to which the third power voltage is applied; and (Lin, [0058], [0085], “Referring back to FIG. 8A, a low Scan1(n) turns off transistor Toxide, whereas a low Scan2_even(n) and a low Scan2_odd(n) will turn on transistors Tdata and Tini1. Emission control signal EM(n) should be deasserted during this time, which deactivates transistors Tem1 and Tem2. Configured in this way, a sensing current can flow from data line 310 through transistors Tdata, Tdrive, and Tini1 onto initialization line 308, as indicated by sensing current path 800. Current 800 can be measured using sense circuitry 25 (see FIG. 2) to generate compensation data that is stored in storage circuitry 29.”)
	a display panel including a pixel, wherein the pixel includes a light emitting element connected between the first power line and the second power line, and a switching transistor connected between one electrode of the light emitting element and the readout line, (Lin, [0088], “In contrast to the pixel configuration of FIG. 3, the initialization line in display pixel 22 of FIG. 10 is only connected to one transistor within pixel 22. As shown in FIG. 10, an initialization transistor Tini has a source terminal coupled to Node3 (i.e., the drain terminal of the drive transistor), a gate terminal configured to receive a third scan control signal SC3(n) via third scan line 314-3, and a drain terminal coupled to a dynamic initialization line 308′. Display pixel 22 may further include an anode reset transistor Tar that has a source terminal coupled to Node4 (i.e., the anode terminal of OLED 304), a gate terminal configured to receive scan control signal SC3(n+1) generated from a subsequent row in the array, and a drain terminal coupled to an anode reset line 309. Dynamic initialization line 308′ and anode reset line 309 may be separate control lines such that the initialization voltage Vdini(n) on line 308′ and the anode reset voltage Var on line 309 can be biased to different levels during operation of pixel 22.”)
	Lin teaches adjusting a voltage level of the third power voltage. (Lin, [0023], “FIG. 11 is a timing diagram illustrating how an initialization voltage can be dynamically adjusted so that the dominant on-bias stress during the refresh phase and the on-bias stress during the vertical blanking phase are well-matched in accordance with an embodiment.”)
	Lin while teaching using sense circuitry 25 to perform current sensing on selected display pixels (Lin [0025]) however does not appear to further teach wherein the power supply changes a voltage level of the third power voltage based on a total current flowing from the power supply to the display panel according to the first and second power voltages.
	Choi however teaches it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to monitor the total current of the device and adjust a reference value voltage and thus teaches wherein the power supply changes a voltage level of the third power voltage (Choi, [0096], “Accordingly, the display device according to the exemplary embodiments illustrated in FIGS. 3 and 5 may control driving of the power voltage supplier 50 by comparing the first voltage V1 converted from the current flowing in the plurality of pixels and the second voltage Vref determined from the image information of one frame unit.”)
	 based on a total current flowing from the power supply to the display panel according to the first and second power voltages. (Choi, [0070], “The driving transistor M1 controls the driving current IEL according to the voltage Vgs between the gate electrode and the source electrode. Next, the current detector 60 controlling the reference voltage signal DATA2 and driving of the power voltage supplier 50 will be described in detail with reference to FIGS. 3 to 5. In this case, the current detector 60 and the controller 40 may operate as a driving control device of the power voltage supplier 50.”)
	It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of monitoring the total current as taught in Choi for modifying reference voltages for the purpose of when a pixel has a defect or a fault, an abnormal current having a current value of the limiting current value or less flows and thus there is a problem in that the display device may not be protected is prevented. (Choi, [0009], [0106])
Consider Claim 2:
	Lin in view of Choi disclose the display device of claim 1, wherein the power supply changes the voltage level of the third power voltage in response to a value of the total current being greater than a first reference current value. (Choi, [0082], [0053], “When a defect is generated in the pixel, the current flowing in the pixel having the defect may be larger than a current flowing in a pixel operating normally. Since the current detector 60 detects the current flowing in the power wire 52, the current detector 60 may detect the total current flowing in the pixel operating normally and the pixel having the defect.”)
Consider Claim 3:
	Lin in view of Choi disclose the display device of claim 2, wherein the power supply changes the voltage level of the third power voltage from a first voltage level to a second voltage level when the value of the total current is greater than the first reference current value. (Choi, [0078], “FIG. 4 illustrates a table of a relationship between a data load ratio of image information and a second voltage Vref depending on a control method according to an exemplary embodiment. Referring to FIG. 4, the second voltage Vref output from the signal converter 604 is changed according to the data load ratio of the image information determined in the controller 40.”)
Consider Claim 4:
	Lin in view of Choi disclose the display device of claim 3, wherein the power supply gradually changes the voltage level of the third power voltage as the value of the total current increases. (Choi, [0078-0081], [0078], “FIG. 4 illustrates a table of a relationship between a data load ratio of image information and a second voltage Vref depending on a control method according to an exemplary embodiment. Referring to FIG. 4, the second voltage Vref output from the signal converter 604 is changed according to the data load ratio of the image information determined in the controller 40.”)
Consider Claim 5:
	Lin in view of Choi disclose the display device of claim 3, wherein the power supply: maintains the voltage level of the third power voltage at the second voltage level when the value of the total current is less than a predetermined second reference current; and changes the voltage level of the third power voltage to a third voltage level when the value of the total current is greater than the second reference current, and wherein a value of the second reference current is greater than the first reference current value. (Choi, [0078-0081], [0078], “FIG. 4 illustrates a table of a relationship between a data load ratio of image information and a second voltage Vref depending on a control method according to an exemplary embodiment. Referring to FIG. 4, the second voltage Vref output from the signal converter 604 is changed according to the data load ratio of the image information determined in the controller 40.”)
Consider Claim 6:
	Lin in view of Choi disclose the display device of claim 2, wherein the power supply linearly changes the voltage level of the third power voltage based on a difference between the total current and the first reference current value. (Choi, [0018], “Another exemplary embodiment provides a driving control device for controlling driving of a power voltage supplier which supplies a power voltage to a plurality of pixels through a power wire connected to the plurality of pixels emitting light according to a plurality of data signals supplied through a plurality of data lines, the device including: a current detector configured to detect a total current flowing in the plurality of pixels, and control driving of the power voltage supplier according to a result acquired by comparing the total current and a reference voltage signal corresponding to image information of one frame.”)
Consider Claim 7:
	Lin in view of Choi disclose the display device of claim 1, further comprising: a power controller generating a power control signal for the voltage level of the third power voltage by comparing the total current with at least one reference current value, wherein the power supply changes the voltage level of the third power voltage based on the power control signal. (Choi, [0016], [0011], “An exemplary embodiment provides a display device, including: a display unit including a plurality of pixels which emits light according to a plurality of data signals supplied through a plurality of data lines, a power voltage supplier configured to supply a power voltage to the plurality of pixels, a current detector configured to detect a total current flowing in the plurality of pixels, and a controller configured to receive image information of one frame unit and generate a reference voltage signal corresponding to the image information of one frame unit, in which the current detector compares the total current and the reference voltage signal and controls driving of the power voltage supplier according to the comparison.”)
Consider Claim 8:
	Lin in view of Choi disclose the display device of claim 7, wherein the power supply includes: a first power voltage generating circuit outputting the first power voltage; and a third power voltage generating circuit generating the third power voltage based on the power control signal, and wherein the power controller includes: a current sensing circuit generating a current state signal by comparing the total current with the at least one reference current value; and (Choi, [0014], “The current detector may include a current-voltage converter configured to convert the total current into a first voltage, a filter configured to output the reference voltage signal in a predetermined frequency section to a second voltage, and a comparator configured to compare the first voltage value and the output second voltage value and to output a signal stopping driving of the power voltage supplier when the first voltage exceeds the second voltage.”)
	a voltage determination circuit generating the power control signal based on the current state signal and a predetermined look-up table. (Choi, [0090], “FIG. 6 illustrates a table of a relationship between a data load ratio of image information, a duty ratio of a reference voltage signal DATA2, and a second voltage Vref depending on a control method according to the exemplary embodiment.”)
Consider Claim 21:
	Lin discloses a display device comprising: (Lin, See Abstract.)
	a power supply generating an initializing voltage and a supply voltage; and (Lin, [0057], “Display pixel 22 may include an organic light-emitting diode (OLED) 304. A positive power supply voltage VDDEL may be supplied to positive power supply terminal 300, and a ground power supply voltage VSSEL may be supplied to ground power supply terminal 302.”)
	a display panel including a pixel, wherein the power supply provides the initializing voltage and the supply voltage to the display panel, wherein the initializing voltage initializes the pixel, and (Lin, [0088], “In contrast to the pixel configuration of FIG. 3, the initialization line in display pixel 22 of FIG. 10 is only connected to one transistor within pixel 22. As shown in FIG. 10, an initialization transistor Tini has a source terminal coupled to Node3 (i.e., the drain terminal of the drive transistor), a gate terminal configured to receive a third scan control signal SC3(n) via third scan line 314-3, and a drain terminal coupled to a dynamic initialization line 308′. Display pixel 22 may further include an anode reset transistor Tar that has a source terminal coupled to Node4 (i.e., the anode terminal of OLED 304), a gate terminal configured to receive scan control signal SC3(n+1) generated from a subsequent row in the array, and a drain terminal coupled to an anode reset line 309. Dynamic initialization line 308′ and anode reset line 309 may be separate control lines such that the initialization voltage Vdini(n) on line 308′ and the anode reset voltage Var on line 309 can be biased to different levels during operation of pixel 22.”)
	Lin while teaching using sense circuitry 25 to perform current sensing on selected display pixels (Lin [0025]) however does not appear to further teach wherein the power supply changes a voltage level of the initializing voltage based on a total current flowing from the power supply to the display panel according to the supply voltage.
	Choi however teaches it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to monitor the total current of the device and adjust a reference value voltage and thus teaches wherein the power supply changes a voltage level of the initializing voltage based on a total current flowing from the power supply to the display panel according to the supply voltage. (Choi, [0070], “The driving transistor M1 controls the driving current IEL according to the voltage Vgs between the gate electrode and the source electrode. Next, the current detector 60 controlling the reference voltage signal DATA2 and driving of the power voltage supplier 50 will be described in detail with reference to FIGS. 3 to 5. In this case, the current detector 60 and the controller 40 may operate as a driving control device of the power voltage supplier 50.”)
	It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of monitoring the total current as taught in Choi for modifying reference voltages for the purpose of when a pixel has a defect or a fault, an abnormal current having a current value of the limiting current value or less flows and thus there is a problem in that the display device may not be protected is prevented. (Choi, [0009], [0106])
Consider Claim 22:
	Lin in view of Choi disclose the display device of claim 21, wherein the power supply changes the voltage level of the initializing voltage in response to a value of the total current being greater than a first reference current value. (Choi, [0082], [0053], “When a defect is generated in the pixel, the current flowing in the pixel having the defect may be larger than a current flowing in a pixel operating normally. Since the current detector 60 detects the current flowing in the power wire 52, the current detector 60 may detect the total current flowing in the pixel operating normally and the pixel having the defect.”)
Consider Claim 23:
	Lin in view of Choi disclose the display device of claim 22, wherein the power supply linearly changes the voltage level of the initializing voltage based on a difference between the value of the total current and the first reference current value. (Choi, [0018], “Another exemplary embodiment provides a driving control device for controlling driving of a power voltage supplier which supplies a power voltage to a plurality of pixels through a power wire connected to the plurality of pixels emitting light according to a plurality of data signals supplied through a plurality of data lines, the device including: a current detector configured to detect a total current flowing in the plurality of pixels, and control driving of the power voltage supplier according to a result acquired by comparing the total current and a reference voltage signal corresponding to image information of one frame.”)

Claim Rejections - 35 USC § 103
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. U.S. Patent Application Publication No. 2020/0226978 A1 in view of Choi U.S. Patent Application Publication No. 2014/0333603 A1 as applied to claim 1 above, and further in view of Tomitani U.S. Patent Application Publication No. 2019/0164485 A1 hereinafter Tomitani.

Consider Claim 18:
	Lin in view of Choi disclose the display device of claim 1, further comprising: a scan driver sequentially providing a first scan signal and a second scan signal to the display unit, wherein the display panel further includes: a first pixel emitting light with a luminance corresponding to a voltage difference between a first data signal and the third power voltage in response to the first scan signal; and a second pixel emitting light with a luminance corresponding to a voltage difference between a second data signal and the third power voltage in response to the second scan signal (Lin, [0053], “Row driver circuitry 18 may assert control signals such as scan and emission signals on the row lines 28 in display 14. For example, driver circuitry 18 may receive clock signals and other control signals from display driver integrated circuit 15 and may, in response to the received signals, assert scan control signals and an emission control signal in each row of display pixels 22. Rows of display pixels 22 may be processed in sequence, with processing for each frame of image data starting at the top of the array of display pixels and ending at the bottom of the array (as an example). While the scan lines in a row are being asserted, control signals and data signals that are provided to column driver circuitry 20 by DIC 15 may direct column driver circuitry 20 to demultiplex and drive associated data signals D (e.g., compensated data signals provided by data circuitry 13) onto data lines 26 so that the display pixels in the row will be programmed with the display data appearing on the data lines D. The display pixels can then display the loaded display data.”)
	Lin in view of Choi however does not disclose wherein when the value of the total current becomes greater than the first reference current value in the first frame section, the first pixel and the second pixel emit light with different luminances in response to the first and second data signals having a same value.
	Tomitani however teach it was a technique known by those having ordinary skill in the art before the effective filing date of the invention (Tomitani, [0121], “FIG. 15 illustrates an example of the initialization voltage signal for correcting luminance non-uniformity in the Y direction (second direction) out of luminance non-uniformity in the X direction (first direction) and the Y direction (second direction) on the screen of the display area 38a. That is, in the example illustrated in FIG. 15, data values such that the potential Vini (initialization potential) of the initialization voltage signal VINI is gradually decreased for each one-frame period (1F) of a video signal are generated for the potential Vini (initialization potential) of the initialization voltage signal VINI. As a result, it is possible to suppress luminance non-uniformity in the Y direction (second direction) that accompanies voltage drops in the drive potential V.sub.DD and the reference potential V.sub.SS that are attributable to the locations from which power is fed to the drive potential V.sub.DD and the reference potential V.sub.SS.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to vary Vini across first and second pixels to emit different luminances as this was known in view of Tomitani and would have been utilized for the purpose of to suppress luminance non-uniformity that accompanies voltage drops in the drive potential and the reference potential that are attributable to the locations from which power is fed to the drive potential and the reference potential. (Tomitani, [0121])
Consider Claim 19:
	Lin in view of Choi in view of Tomitani disclose the display device of claim 18, wherein the luminance of the second pixel is lower than the luminance of the first pixel in the first frame section. (Tomitani, [0121], “FIG. 15 illustrates an example of the initialization voltage signal for correcting luminance non-uniformity in the Y direction (second direction) out of luminance non-uniformity in the X direction (first direction) and the Y direction (second direction) on the screen of the display area 38a. That is, in the example illustrated in FIG. 15, data values such that the potential Vini (initialization potential) of the initialization voltage signal VINI is gradually decreased for each one-frame period (1F) of a video signal are generated for the potential Vini (initialization potential) of the initialization voltage signal VINI. As a result, it is possible to suppress luminance non-uniformity in the Y direction (second direction) that accompanies voltage drops in the drive potential V.sub.DD and the reference potential V.sub.SS that are attributable to the locations from which power is fed to the drive potential V.sub.DD and the reference potential V.sub.SS.”)
Consider Claim 20:
	Lin in view of Choi in view of Tomitani disclose the display device of claim 18, wherein when the value of the total current becomes smaller than the first reference current value in the second frame section, the first pixel and the second pixel emit light with different luminances in response to the same data value, but the luminance of the first pixel is lower than the luminance of the second pixel in the second frame section. (Tomitani, [0121], “FIG. 15 illustrates an example of the initialization voltage signal for correcting luminance non-uniformity in the Y direction (second direction) out of luminance non-uniformity in the X direction (first direction) and the Y direction (second direction) on the screen of the display area 38a. That is, in the example illustrated in FIG. 15, data values such that the potential Vini (initialization potential) of the initialization voltage signal VINI is gradually decreased for each one-frame period (1F) of a video signal are generated for the potential Vini (initialization potential) of the initialization voltage signal VINI. As a result, it is possible to suppress luminance non-uniformity in the Y direction (second direction) that accompanies voltage drops in the drive potential V.sub.DD and the reference potential V.sub.SS that are attributable to the locations from which power is fed to the drive potential V.sub.DD and the reference potential V.sub.SS.”)

Allowable Subject Matter
Claims 9-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626